Citation Nr: 1103524	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  06-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an evaluation in excess of 40 percent for 
glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (observer)


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from February 
1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in December 2003 and August 2008.  This 
matter was originally on appeal from rating decisions dated in 
and February 2005 and June 2006 issued by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the Veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver of 
the RO's initial consideration of this additional evidence.  

The issues of entitlement to increased ratings for service-
connected posttraumatic stress disorder (PTSD), recurrent fungus 
infection, hypertension, and diabetes mellitus, Type II; the 
issues of whether new and material evidence has been submitted to 
reopen claims for service connection for a skin disability other 
than recurrent fungus infection and a prostate disability; and 
the issues of entitlement to service connection for tinnitus and 
neuropathy have been raised by the Veteran, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Prior to January 9, 2009, at its worst, the Veteran's 
service-connected glaucoma was manifested by visual impairment of 
blindness in right eye, having only light perception, and vision 
in the left eye of 20/40.

2.  Effective January 9, 2009, the Veteran's service-connected 
glaucoma has been manifested by visual impairment of blindness in 
the right eye, having only light perception, and an average 
concentric contraction of 20.62 degrees in left eye, rated as 
20/100. 


CONCLUSIONS OF LAW

1.  Prior to January 9, 2009, the criteria for a disability 
rating in excess of 40 percent for glaucoma had not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.84A, 
Diagnostic Code 6077 (2008).

2.  Effective January 9, 2009, the criteria for a disability 
rating of 60 percent, but no higher, for glaucoma have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.84A, 
Diagnostic Codes 6069, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's August 2008 Remand, the Appeals 
Management Center (AMC) scheduled a VA examination for the 
Veteran and issued a Supplemental Statement of the Case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's August 2008 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires 
the Secretary, for increased-rating claims, to notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-
80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. 
Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in November 2004, May 2008, and 
December 2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. 
App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and 
II.  Together, the letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence, as 
well as how VA determines disability ratings and effective dates.  
The December 2008 letter specifically advised the Veteran that he 
should tell VA about or give to VA that may affect how VA assigns 
a disability evaluation included statements from employers as to 
job performance, lost time, or other information regarding how 
his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in November 2004, August 2006, and 
January 2009. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected disorders since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The January 2009 VA examination 
report is thorough and supported by VA and private treatment 
records.  The examinations in this case are adequate upon which 
to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Disabilities of the eye are rated under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 to 6092.  The Veteran's bilateral glaucoma 
is rated under Diagnostic Codes 6013-6076.  During this appeal, 
VA amended the regulations relevant to rating disabilities of the 
eye.  See 73 Fed. Reg. 66,543 (November 10, 2008).  This 
amendment is effective December 10, 2008 and applies to all 
applications for benefits received by VA on or after that date.  
In this case, as the Veteran filed his claim for increase in 
October 2004, the amended regulations are not applicable.

Hyphenated diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. 38 C.F.R. § 4.27 (2009).  
Here, Diagnostic Code 6013, provides that glaucoma, simple, 
primary, noncongestive; is to be rated on impairment of visual 
acuity or field loss. 

The Diagnostic Codes from 6010 to 6035 provide for ratings for 
other eye disabilities.  Following these Diagnostic Codes, Table 
IV provides for rating when there is blindness.  Diagnostic Codes 
6061 to 6079 provide for rating impairment of central visual 
acuity from noncompensable to 100 percent.  Table V provides for 
the relevant percentage evaluation, which, as explained in 38 
C.F.R. § 4.83a, is determined by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the vertical 
column appropriate to the Snellen index of the other eye.  
Following Table V, Diagnostic Code 6080 provides ratings based on 
impairment of field vision, and Diagnostic Codes 6090 to 6092 
provide for ratings based on impairment of muscle function, 
including diplopia.

38 C.F.R. § 4.76 provides that measurement of the visual field 
will be made when there is disease of the optic nerve or when 
otherwise indicated.  38 C.F.R. § 4.76a explains how ratings are 
assigned based on impairment of field vision.

VA medical records indicate that in August 2004, the Veteran's 
corrected vision was 20/300 in the right eye and 20/20-2 in the 
left eye.  In September 2004, the Veteran's best correctable 
visual acuities were 20/100-2 in the right eye and 20/25-2 in the 
left eye.  The eye pressures of the right eye by applanation were 
13 while continuing on Cosopt and Travatan.  There was advanced 
cupping of the optic nerve in the right eye with visual changes 
that were profound.  There was advanced cupping of the left eye 
with nasal visual field damage.

The Veteran underwent VA examination in November 2004.  Physical 
examination demonstrated corrected visual acuity at distance was 
20/400 in the right eye and 20/20-2 in the left eye.  Corrected 
visual acuity at near was 20/400 in the right eye and 20/20 in 
the left eye.  Uncorrected visual acuity at distance was 20/400 
in the right eye and 20/30 in the left.  Refraction was plano 
+0.50 axis 67 in the right eye and +0.50 sphere in the left eye.  
Visual field testing by confrontation showed severe constriction 
in the right eye with moderate to severe constriction in the left 
eye.  Motility and external examination were full in both eyes.  
Pupillary examination revealed a 2+ afferent papillary defect in 
the right eye.  The left pupil was normal.  Intraocular pressure 
was 16 in the right eye and 12 in the left eye.  Anterior segment 
examination was normal in both eyes.  Lens examination showed 1+ 
nuclear sclerosis of both eyes.  Posterior segment examination 
was significant for a pale optic nerve with a cup to disk ratio 
of 0.95 in the right eye.  The left optic nerve had a cup to disk 
ratio of 0.8.  The maculae, vessels and periphery were otherwise 
normal in both eyes.  Diagnoses included end-stage glaucoma, 
right eye and advanced glaucoma, left eye.

VA medical show that in December 2004, the Veteran's corrected 
vision was 20/300 in the right eye and 20/30-1 in the left eye.  
In February 2005, the Veteran's corrected vision was 20/300 in 
the right eye and 20/30-1 in the left eye.  In March 2005, the 
Veteran's corrected vision was 20/300 in the right eye and 20/25-
3 in the left eye.  In June 2005, the Veteran's corrected vision 
was 20/400 and 20/800 in the right eye and 20/20 in the left eye.  
In July 12, 2005, the Veteran's best correctable visual acuities 
were 20/300 in the right eye and 20/20- in the left eye.  There 
was evidence of advanced optic disc cupping in the right eye 
greater than the left.  In addition there was evidence of optic 
nerve atrophy of the right eye, not consistent with glaucoma.  
The provider noted that it was her opinion that the acuity of 
20/300 was the Veteran's best possible acuity and that he was 
definitely legally blind in his right eye.  The left eye remained 
well-sighted at 20/20.

Private medical records reveal from July 2005 to October 2005, 
the Veteran's corrected vision was 20/300 in the right eye and 
20/20-2 in the left eye; 20/300 in the right eye and 20/25 in the 
left eye; 20/300 in the right eye and 20/20 in the left eye; 
20/100-2 in the right eye and 20/20 in the left eye; 20/200+1 in 
the right eye and 20/20 in the left eye.  A January 2006 report 
only provided uncorrected findings as the Veteran left his 
glasses in his truck.  In February 2006, the Veteran's corrected 
vision was 20/200 in the right eye and 20/20 in the left eye and 
count fingers in right eye and 20/50-1 in the left eye.

VA medical records indicate that in July 2006, the Veteran's 
corrected vision was 20/400 in the right eye and 20/25+2 in the 
left eye.  In August 2006, the Veteran's corrected vision was 
20/count fingers in right eye and 20/25+2 in the left eye.

The Veteran underwent VA examination in August 2006.  Physical 
examination demonstrated corrected visual acuity at distance was 
hand motion in the right eye and 20/25-2 in the left eye.  
Corrected visual acuity at near was hand motion in the right eye 
and 20/20 in the left eye.  Uncorrected visual acuity at distance 
was hand motion in the right eye and 20/60 in the left eye.  
Uncorrected vision acuity at near was hand motion and in the 
right eye and 20/200 in the left eye.  Refraction was plano +1 
axis 070 in the right eye and +1.00, +0.50 axis 090, add +2.50 
for best corrected vision.   Motility, external examination, 
intraocular pressure examination, and anterior segment 
examination were found to be normal in the right and left eyes.  
The papillary examination was found to be normal except for the 
presence of a 2-3+ afferent papillary defect in the right eye.  
The rest of the examination was normal except the presence of 1+ 
nuclear sclerosis in both eyes.  The posterior segment 
examination was found to be normal except for the presence of an 
increased cup to disc ratio with the cup to disc of 0.95 in the 
right eye and 0.85 in the left eye.  The Goldman perimeter test 
that was performed was found to be reliable in the left eye with 
nearly full visual fields.  The right eye was unable to complete 
the Goldman visual field test due to poor visual acuity and poor 
ability to see the light.  Diagnoses included glaucoma, advance, 
right greater than left; cataract, both eyes; and hyperopia with 
astigmatism and presbyopia, both eyes.

VA medical records show that in September 2007, the Veteran's 
corrected vision was 20/count fingers in right eye and 20/25+ in 
the left eye.  In December 2007, the Veteran's corrected vision 
was 20/count fingers in right eye and 20/40+ in the left eye.  

Private medical records dated in December 2009 and March 2010 
reveal that the Veteran's corrected vision was 20/light 
perception in right eye and 20/20-1 and 20/20-2 in the left eye.  

The Veteran underwent VA examination in January 2009.  Physical 
examination demonstrated corrected visual acuity at distance was 
hand motion in the right eye and 20/50 in the left eye.  
Uncorrected visual acuity at distance was hand motion in the 
right eye and 20/50- in the left eye.  The Veteran was unable to 
recognize any figures on the near card with his right eye; and 
uncorrected near vision was 20/70 in the left eye.  External 
examination was within normal limits, and extraocular motility 
was full bilaterally.  There was a constriction of the Veteran's 
temporal visual field of the left eye on confrontation testing.  
Due to poor visual acuity, the Veteran was unable to perform 
confrontation visual field testing on the right eye.  Pupils were 
equal and reactive, but there was a 2+ afferent papillary defect 
present on the right.  Intraocular pressure was 13 on the right 
and 15 on the left.  Slit-lamp examination of the anterior 
segment was within normal limits with the exception of a 2+ 
nuclear sclerosis in the lens of each eye.  Dilated funduscopy 
revealed a normal-appearing vitreous, macula, blood vessels and 
periphery.  There was a 1+ pallor to the right optic nerve head.  
The right cup-to-disk ration was 0.95 with loss of the temporal 
neural rim.  The cup-to-disk ratio on the left was 0.9.

A Goldman perimetry is of record.  The Veteran was unable to be 
tested with his right eye due to poor visual acuity.  The Veteran 
was noted to be a good test taker with his left eye, as assessed 
by constant and adequate fixation.  A size III-4e stimulus was 
used.  There was only a central island of vision remaining 
(extending to 40 degrees temporally) in the left eye due to 
severe constriction of his overall visual field.  

Diagnoses included glaucoma, advance, right greater than left; 
cataracts; and hyperopia, both eyes, mild astigmatism in the left 
eye, and presbyopia.

At its very worst, the Veteran's right eye visual acuity was 
20/light perception in December 2009 and March 2010; and at its 
very best, the Veteran's right eye visual acuity was 20/100-2 in 
September 2004 and once in 2005.  At its very worst, the 
Veteran's left eye visual acuity was 20/50 in January 2009; and 
at its very best, the Veteran's left eye visual acuity was 20/20 
many times through the appeal period.

Although the Veteran's right eye visual acuity was measured at 
20/100 twice during the appeal period, his right eye visual 
acuity was measured at 20/300 and 20/400 far more often.  Thus, 
the Board finds that the Veteran's visual acuity during the 
entire appeal period was no better than 20/300.  The closest 
impairment of central visual acuity for the Veteran's right eye 
vision of 20/300 is 15/200.  Thus, with the Veteran's left eye 
visual acuity at its worst at 20/50, a rating in excess of the 
current 40 percent rating is not warranted.  38 C.F.R. §4.84a, 
Diagnostic Code 6076 (Vision in 1 eye 10/200 and vision in the 
other eye 20/50 ... 40 percent; Vision in 1 eye 15/200 and in the 
other eye 20/40 ... 30 percent).        

Even at its worst, the Veteran's impairment of central visual 
acuity did not warrant a disability evaluation in excess of 40 
percent.  With blindness in one eye, having only light perception 
and vision in the other eye of 20/50, a 40 percent disability 
evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 
6069.  

The Board has considered whether the Veteran's visual impairment 
warrants a higher rating under ratings for impairment of field 
vision.

As noted above, in January 2009, the examiner noted that the 
Veteran was unable to be tested for impairment of field vision 
with his right eye due to poor visual acuity but that there was 
only a central island of vision remaining (extending to 40 
degrees temporally) in the left eye due to severe constriction of 
his overall visual field.  A March 2010 addendum to the January 
2009 VA examination report noted that the Veteran's left eye was 
remarkable for a constricted, concentric visual field 
approximately 40 degrees temporally, 15 degrees superior, 15 
degrees inferior, and 5 degrees nasally with approximately the 
same visual field constriction down temporally, down nasally, up 
nasally, and up temporally.  

The extent of visual field contraction in each eye is determined 
by recording the extent of the remaining visual field in each of 
the eight 45 degree principal meridians.  The number of degrees 
lost is determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  The 
degrees lost are then added together to determine the total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field. The 
difference divided by 8 represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a (2008).

According to Table III in 38 C.F.R. § 4.76a, the normal visual 
field extent at the 8 principal meridians, in degrees, is: 
temporally, 85; down temporally, 85; down, 65; down nasally, 50; 
nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total 
visual field is 500 degrees.

Applying this formula to the Goldman Perimeter Chart results 
above, the left eye demonstrated a remaining visual field of 335 
degrees with an average concentric contraction of 20.62 degrees 
(temporally 85 - 40 = 45; down temporally 85 - 40 = 45; down 65- 
15 = 50; down nasally 50 - 5 = 45; nasally 60 - 5 = 55; up 
nasally 55 - 5 = 50; up 45 - 15 = 30; up temporally 55 - 40 = 15) 
= 335 degrees.  Remaining field 500 degrees minus 335 = 165 
degrees divided by 8 = 20.62. 

Based on the average concentric contraction at the January 2009 
VA examination, the left eye should be rated as 20/100.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6080.  With blindness in one 
eye, having only light perception and vision at 20/100 in the 
left eye, a 60 percent rating is warranted.  See 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6080.

However, although a 60 percent rating should be assigned for the 
Veteran's impairment of field vision effective January 9, 2009, a 
disability rating in excess of 40 percent is not warranted prior 
to that date.  Although the November 2004 VA examiner noted that 
visual field testing by confrontation showed severe constriction 
in the right eye with moderate to severe constriction in the left 
eye, the confrontation test is performed where the Veteran 
occludes one eye while fixated on the examiner's eye with the 
non-occluded eye, and asked to count the number of fingers that 
are briefly flashed in each of the four quadrants.  However, this 
method is not specific enough to provide the extent of 
contraction needed to determine the average contraction for 
rating purposes.  In addition, the Board notes that at the August 
2006 VA examination, the Veteran's left eye showed nearly full 
visual fields.  Thus, it wasn't until the January 2009 VA 
examination that the visual fields were noted to be such that 
would establish a higher than 40 percent disability rating.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected glaucoma 
presents such an unusual or exceptional disability picture at any 
time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The disability does not result in symptoms not contemplated by 
the criteria in the rating schedule.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 40 percent for glaucoma 
prior to January 9, 2009, is denied.

Entitlement to an evaluation of 60 percent for glaucoma effective 
January 9, 2009, is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

The issue of entitlement to service connection for hemorrhoids 
was remanded by the Board in August 2008 for additional 
development.  

Specifically, the Board directed that development contemplated by 
the VCAA should be undertaken, including, but not limited to, 
informing the Veteran of the information and evidence not 
of record that is necessary to substantiate the claim on a 
secondary service connection basis.  

However, this was not done as directed.  The VCAA letters sent to 
the Veteran in October 2008 and December 2008 did not inform the 
Veteran of the information and evidence necessary to substantiate 
a claim for service connection for hemorrhoids as secondary to 
service-connected disability.    Further development is, 
therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the Veteran of the 
information and evidence not of record (1) 
that is necessary to substantiate the claim 
on a secondary service connection 
basis; (2) that VA will seek to obtain; and 
(3) that the claimant is expected to 
provide.  In addition, the Veteran should 
be informed of how VA determines disability 
ratings and effective dates.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


